                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                  )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )                ORDER
                                                )
ATTICUS, LLC,                                   )
                                                )
      Defendant.                                )


      This matter is before the court on Plaintiff’s unopposed motion to seal portions

of Plaintiff’s Proposed Reply to Defendant’s Opposition to Plaintiff’s Motion for

Protective Order. Plaintiff seeks to seal this filing on the ground it “contains sensitive

business    and    technical    information    concerning     Syngenta’s     confidential

communications with third parties, Syngenta’s confidential agreements with third

parties and other Syngenta entities, and Syngenta’s strategies on sales, marketing,

generic competition, its patent portfolio, and evaluating potential illegal azoxystrobin

products and potential infringement of and enforcement of its intellectual property.”

(Mot. Seal [DE #193] at 1.)

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable
opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Furthermore, Plaintiff has narrowly tailored its

request to remove only information that is sensitive and confidential and not

otherwise publicly known. Plaintiff’s motion is therefore allowed.

                                    CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion to Seal [DE #193] is GRANTED

and Plaintiff’s Proposed Reply to Defendant’s Opposition to Plaintiff’s Motion for

Protective Order [DE #192] shall be SEALED. A redacted version of this filing is

attached as Exhibit 1 to the Declaration of Jeff Cecil [DE #194-2].

      This 26th day of June 2021.

                                        __________________________________________
                                        __
                                         ___
                                           ____
                                             ________
                                                   ____
                                                      _ ____
                                                          _ __
                                                             _ _________
                                                                      ________
                                                                            ____
                                                                               _
                                        KIMBERLY
                                        K
                                        KI MBER   RLLY
                                                     Y A. SWANK
                                        United States Magistrate Judge




                                         2
